Citation Nr: 0614745	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-35 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In a May 2003 rating decision, the RO denied 
service connection for tinnitus.  In a March 2004 rating 
decision, the RO continued the denial of service connection 
for bilateral hearing loss. 

Irrespective of the RO's action in March 2004, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

The veteran testified before the undersigned Judge at the RO 
in September 2005.  The veteran also submitted additional 
evidence at the August 2004 hearing, along with a signed 
statement waiving initial consideration of the evidence by 
the RO.

The claim of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in October 1986, the RO denied the 
veteran's service connection claim for bilateral hearing 
loss; the decision is final.

2.  Evidence received since the October 1986 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for bilateral hearing loss.

3.  The medical evidence establishes a nexus or link between 
the veteran's bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision, which denied the 
application to reopen the claim of service connection for 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
October 1986 rating decision and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in August 2001, April 2003, November 2003, and 
January 2005, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In the August 2001 
letter, the RO informed the veteran what he needed to show 
for service connection and to reopen a claim.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  
It is noted that the veteran was also provided with the text 
of 38 C.F.R. § 3.159, from which the United States Court of 
Appeals for Veterans Claims (Court) took the fourth 
notification element, in the September 2004 statement of the 
case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the RO initially 
denied the veteran's hearing loss claim in an October 1986 
rating action, that predated the enactment of the VCAA.  With 
regard to the veteran's tinnitus claim, the veteran received 
VCAA notice in a letter dated in April 2003, prior to the 
issuance of the May 2003 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and VA and private medical reports are in the 
file.  The veteran has submitted written statements and 
testified at a personal hearing held at the RO in September 
2005.  There is nothing of record to indicate that there is 
any outstanding evidence which the veteran has identified as 
relevant to this appeal.  The Board finds that any further 
development for additional service medical records would be 
fruitless, and is not necessary.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman  v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claim of service 
connection, as well what was needed to substantiate such 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  The agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506)


II.  Analysis 

The veteran's underlying claims are that his current 
bilateral hearing loss and tinnitus are related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).   For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, and 
cardiovascular disease, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, as measured by pure tone audiometric tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Review of the record shows that the veteran was denied 
service connection for bilateral hearing loss in an October 
1986 rating decision.  In this decision, the RO determined 
that the veteran's service medical records were negative for 
any objective medical findings or subjective complaints of 
hearing impairment in service.  

A report of medical examination at separation from the 
military was completed in March 1970.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
10
10
5
5
15

Further, the veteran was examined for VA purposes in June 
1970.  On examination of the ears, no evidence of hearing 
loss was reported.  Based upon the above information, the RO 
determined that service connection was unwarranted for 
bilateral hearing loss.  

In a letter dated in October 1986, the veteran's treating 
hearing aid specialist reported that based on pure tone air 
and bone conduction tests, he had moderate to severe 
bilateral sensorineural hearing loss.  The specialist 
indicated that the veteran's hearing loss "is the type often 
exhibited by patients with exposure to loud environmental 
and/or industrial noise."  

VA and private medical records dated from 1996 to 2000 
reflect treatment for multiple health concerns.  VA audiology 
reports dated in March and April 2000 reflect hearing aid 
fitting and maintenance.  

In a statement in support of claim received in July 2000, the 
veteran claimed hearing loss due to his military occupation 
as an airplane and jet engine mechanic.  A review of the 
veteran's Form DD-214 reflects the military occupation 
specialty of 
aircraft environmental systems specialist with the civilian 
equivalent occupation of air conditioning mechanic.  

In an October 2001 claim, the veteran submitted medical 
evidence in order to reopen his service connection claim for 
bilateral hearing loss.  The veteran also filed a new service 
connection claim for bilateral tinnitus.  

In a March 2002 rating decision, the RO denied service 
connection for bilateral hearing loss finding that no new and 
material evidence had been received to reopen the service 
connection claim.  The evidence before the RO at that time 
showed no objective clinical findings of hearing loss in 
service or within one year following service.  

In a private audiometric evaluation report dated in January 
1986, the veteran reported complained of tinnitus and a 16-
year history of hearing problems due to aircraft noise 
exposure.  He also reported that his father and brother had 
hearing problems.  The examiner noted the veteran's use of a 
right-sided hearing aid.  

In a letter dated in July 2003, the veteran's private 
audiologist reported that upon review of audiometric data 
collected between 1986 and 1997 "it can be neither 
determined nor denied that noise exposure alone is the cause 
of {the veteran's} sensorineural hearing loss."  The 
audiologist opined that it was reasonable to conclude that 
excessive noise exposure without the use of appropriate 
hearing protection could be a contributing factor in such a 
hearing loss.  

In a letter dated in July 2003, the veteran's private 
physician stated that he could not "say what is the cause of 
his hearing loss" but noted that acoustic trauma, including 
noise exposure is one possibility.  

In a letter dated in August 2003, the veteran's hearing 
specialist reported that the veteran's type of hearing loss 
is "often exhibited in patients with a history of exposure 
to loud industrial noise and/or service in the military 
especially when they are exposed to artillery, weaponry, and 
aircraft."  

On VA audio examination in April 2004, the examiner noted 
that the veteran's service medical records contained three 
audiograms.  Audiograms dated in April 1966 (at enlistment) 
and April 1968 indicated within normal limit hearing at the 
four specified frequencies.  The exit audiogram dated in 
March 1970 revealed within normal limits with a mild hearing 
loss noted at 6000 Hertz in the right ear.  The examiner 
noted no complaints of tinnitus in the service medical 
records.  The first report of hearing loss and tinnitus was 
in 1986.  

During the examination, the veteran reported noise exposure 
prior to service from working on a farm.  He serviced 
tractors and other farm equipment without the use of hearing 
protection.  The veteran noted in-service noise exposure from 
working as an aircraft mechanic and reported use of hearing 
protection "most of the time."  The veteran reported post-
service noise exposure from motorcycles, gunfire, and 
chainsaws but that he used earplugs when operating these 
items.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
75
85
LEFT
60
60
70
80
85

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 60 in the left ear.  The 
average puretone threshold was 75 in the right ear and 74 in 
the left ear.  

The VA examiner's diagnosis was a moderately severe 
sensorineural hearing loss through 1000 Hertz with severe to 
profound high frequency sensorinerual hearing loss in both 
ears.  Based on the exit audiogram dated in March 1970, the 
examiner noted no hearing loss in the left ear and mild 
hearing loss at 6000 Hertz in the right ear, which was found 
to be within normal limits for this frequency.  The examiner 
opined that it is not likely that the veteran's current 
hearing loss in either ear is related to his reported 
military noise exposure.  No opinion was offered regarding 
the claimed tinnitus.  

At his hearing, the veteran submitted lay statements from 
fellow servicemen who essentially stated that served with the 
veteran and that the veteran was exposed to several hours of 
engine noise exposure during a 13-month overseas tour in 
Vietnam and subsequent assignment at Craig Air Force Base.  
The servicemen reported that the veteran had no degree of 
hearing loss prior to service but that they noticed the 
veteran had impaired hearing from service-related noise 
exposure.  

The veteran testified that he received ongoing private and VA 
medical treatment for his hearing loss.  He stated that he 
worked as an aircraft mechanic in service and tested the 
equipment of jet engines while they were running.  Part of 
his job entailed removing the hearing protection in order to 
inspect the operation of the engines that could not be 
assessed visually.  The veteran testified that an audiologist 
told him that his current hearing loss problem is due to his 
in-service noise exposure from working on aircraft in 
Vietnam. 

With regard to the tinnitus, the veteran testified that he 
first experienced ringing in his ears in 1967.  He reported 
that the tinnitus was intermittent at that time, but that it 
became continuous after a while.  The veteran reported a 36-
month in-service exposure to aircraft engine noise.  The 
veteran stated that he experienced no post-service noise 
exposure from his jobs that did not involve loud noises.  

In the October 1986 rating action, the RO denied the claim as 
the medical evidence failed to show that the veteran's 
current hearing loss was incurred in service or otherwise 
related to service.  The RO notified the veteran of the 
decision in November 1986, but he did not file a timely 
appeal.  

In March 2002, the RO denied the veteran's application to 
reopen the claim of service connection for hearing loss.  The 
RO determined that new and material evidence had not been 
received.  

The prior RO decision denying service connection for hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2005). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  However, these regulations are 
effective prospectively for claims filed on or after August 
29, 2001, and are therefore not applicable in this case as 
the veteran's claim to reopen the hearing loss claim was 
filed in July 2000.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the 1986 final RO decision 
denying service connection for bilateral hearing loss 
includes medical opinion evidence concerning the etiology of 
the veteran's hearing loss.  The Board finds that this 
evidence is both new and material.  

The Board will now adjudicate the claim of service connection 
for bilateral hearing loss on a de novo basis.  Postservice 
medical evidence shows that the veteran currently has hearing 
loss.  Although service medical records do not show that the 
veteran had hearing loss, the veteran's personnel records 
show that he had a military occupational specialty which 
exposed him to noise.  Also, his DD 214 shows that the 
veteran fired weapons as he received the small arms expert 
marksmanship ribbon.

This claim turns on whether there is competent medical 
evidence showing that his postservice hearing loss is related 
to service, to include noise exposure in service.  The Board 
observes that there is both evidence for and against a 
finding that his hearing loss is related to service.  

In October 1986, the veteran's private audiologist stated 
that the veteran's hearing loss is the type that is often 
exhibited by patients with exposure to loud environmental 
and/or industrial noise.  In July 2003, Dr. Charlie Palmer, 
Au.D. stated that it could be neither determined nor denied 
that noise exposure alone is the cause of the veteran's 
hearing loss.  He, however, went on to state that excessive 
noise exposure without the use of appropriate hearing 
protection could be a contributing factor in such a hearing 
loss.  The Board notes that the veteran reports that he did 
not always use hearing protection in service.  In August 
2003, the veteran's private audiologist stated that the type 
of hearing loss the veteran had was often exhibited in 
patients with a history of exposure to loud industrial noise 
and/or service in the military, especially when exposed to 
artillery weapons and aircraft.

An April 2004 VA audiologist found that the veteran's hearing 
loss was not related to service as his service medical 
records were negative for hearing loss.

The medical evidence for and against the claim is competent.  
The Board therefore finds that the evidence as to whether 
hearing loss was incurred in service the positive and 
negative evidence of record is in equipoise.  The Board, will 
therefore, apply the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b).  In so doing, the Board finds that the 
evidence supports a finding that hearing loss was incurred in 
service.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran claims that he has tinnitus due to noise exposure 
in service.  The Board finds the veteran's assertion that he 
had noise exposure in service, specifically while serving in 
Vietnam, to be credible.  The medical question that needs to 
be addressed is whether the veteran currently has a diagnosis 
of tinnitus which is related to service.  The veteran should 
therefore be scheduled for a VA examination, to include an 
opinion.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of any tinnitus found.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran has tinnitus due to noise 
exposure in service.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


